


EXHIBIT 10.1


Pinnacle Foods Inc.


EXECUTIVE


SEVERANCE BENEFIT PLAN






































Effective July 28, 2014






--------------------------------------------------------------------------------




PINNACLE FOODS INC.
EXECUTIVE
SEVERANCE BENEFIT PLAN


ARTICLE I
DEFINITIONS


1.1.    “Annual Compensation Amount” means an Eligible Employee’s Base Salary
and Bonus Amount, in each case, immediately prior to the Termination Date and
determined without giving effect to any reduction which is alleged to constitute
Good Reason.


1.2.    “Base Salary” means an Employee’s annual base salary and does not
include any other compensation including but not limited to incentive bonuses,
car allowances or any other type regular payment.


1.3.    “Board” means the Board of Directors of the Company.


1.4.    “Bonus Amount” means an Eligible Employee’s target annual cash bonus.


1.5.    “Cause” means, in the context of an Employee’s termination or separation
from employment with the Company prior to a Change in Control, an Employee’s (i)
neglect, refusal or failure (other than by reason of illness, accident or other
physical or mental incapacity), in any material respect, to attend to duties as
assigned by the Company; (ii) failure in any material respect to comply with any
of terms of employment; (iii) failure to successfully complete a performance
improvement plan; (iv) failure to follow the established, reasonable and
material policies, standards, and regulations of the Company or direction of the
Board; (v) willful engagement in misconduct injurious to the Company or to any
of its subsidiaries or affiliates; or (vi) conviction in a court of law of, or
pleading of guilty or nolo contendere to, any crime that constitutes a felony in
the jurisdiction involved; provided, however, that in the context of an
Employee’s termination or separation from employment with the Company following
a Change in Control, “Cause” means an Employee’s (i) willful failure (other than
by reason of illness, accident or other physical or mental incapacity) to make
reasonable attempts to substantially perform duties as assigned by the Company
after a written demand for substantial performance is delivered by the Company
to the Employee that specifically identifies the manner in which the Company
believes the Employee has not made such reasonable attempts to substantially
perform Employee’s duties, and Employee fails to cure such failure within 30
days after receipt of the Company’s written demand; (ii) willful failure to
comply with material terms of employment pursuant to a written agreement, where
such failure to comply continues for more than seven business days after written
notice is given by the Company to the Employee; (iii) willful engagement in
gross misconduct that is materially and demonstrably injurious to the Company or
to any of its subsidiaries; or (iv) conviction in a court of law of, or pleading
of guilty or nolo contendere to, any crime that constitutes a felony in the
jurisdiction involved.



2



--------------------------------------------------------------------------------




1.6.    “Change in Control” shall have the meaning ascribed to such term in the
Company’s 2013 Omnibus Incentive Plan, as amended from time to time (or any
successor thereto).


1.7.     “Change in Control Termination” means any termination of employment of
an Eligible Employee (a) either (i) by the Company (other than for Cause and
other than during an Eligible Employee’s Disability), or (ii) by an Eligible
Employee for Good Reason, in each case, within two (2) years following a Change
in Control, or (b) at the request of an acquirer or potential acquirer in
connection with, or prior to, a Change in Control, provided, that, any
termination of the employment of an Eligible Employee will not be considered a
Change in Control Termination if the Eligible Employee is offered comparable
employment by the Company or any subsidiary or affiliate of the Company, or any
of their respective successors, regardless of whether the Eligible Employee
accepts such offer of employment.


1.8.     “Code” means the Internal Revenue Code of 1986, as amended.


1.9.    “Company” means Pinnacle Foods Inc. and its subsidiaries and affiliated
entities.


1.10.     “Disability” means a condition entitling an Employee to receive
benefits under a long-term disability plan of the Company, or, in the absence of
such a plan, the complete and permanent inability by reason of illness or
accident to perform the duties of the occupation at which an Employee was
employed or served when such disability commenced. Any determination of whether
Disability exists shall be made by the Plan Administrator in its sole
discretion.


1.11.     “Effective Date” means July 28, 2014.


1.12.    “Eligible Employee” means each Employee, who, immediately prior to the
Termination Date, is employed at Salary Grade 46 or above, except: (i) any
Employee that has entered into an employment or other agreement with the Company
providing for severance benefits which, in the aggregate, exceed the benefits
available under this Plan, or (ii) any Employee whose terms and conditions of
employment are governed by a collective bargaining agreement, unless such
agreement specifically provides for coverage under the Plan.


1.13.    “Employee” means any individual who is employed full-time by the
Company and who is regularly scheduled to work at least 37-1/2 hours per week
for the Company.


1.14.    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


1.15.    “Good Reason” means the occurrence of any one or more of the following
without the Eligible Employee’s written consent: (a) a material reduction in the
Eligible Employee’s then-current Base Salary or Bonus Amount; (b) a material
diminution in the Eligible Employee’s authorities, duties, or responsibilities,
or the assignment to the Eligible Employee of duties inconsistent with the
Eligible Employee’s then-current authorities, duties or responsibilities; (c)
the Company’s requiring the Eligible Employee to be based at an office location
which is at least fifty (50) miles from his or her then-current office location
and which materially increases such Eligible

3



--------------------------------------------------------------------------------




Employee’s travel time from his or her then-current residence, or, following a
Change in Control, the Company’s requiring the Eligible Employee to travel on
business to a substantially greater degree than required prior to the Change in
Control; or (d) failure of any successor of the Company to expressly assume the
Plan; provided, that an Eligible Employee may not rely on any particular action
or event as a basis for terminating his or her employment due to Good Reason
unless he or she delivers a notice based on that action or event within 90 days
after its occurrence and the Company has failed to correct the circumstances
cited by the Eligible Employee as constituting Good Reason within 30 days of
receiving such notice, and the Eligible Employee terminates employment within 60
days following the Company’s failure to correct. However, no event shall be
considered to constitute Good Reason if the Eligible Employee is offered
comparable employment with respect to his or her position without giving effect
to the events allegedly constituting Good Reason, by the Company or any
subsidiary or affiliate of the Company, regardless of whether the Eligible
Employee accepts such offer of employment.


1.16.    “Plan” means the Pinnacle Foods Inc. Executive Severance Benefit Plan,
as amended from time to time.


1.17.    “Plan Administrator” means the Compensation Committee of the Board (the
“Compensation Committee”), unless and until the Board designates another
committee of the Board to serve in such capacity. The Compensation Committee may
delegate any or all of its powers and responsibilities as Plan Administrator to
an individual, a committee, or both.


1.18.    “Qualifying Termination” means any termination of employment of an
Eligible Employee that does not constitute a Change in Control Termination, and
is by the Company other for than Cause, and other than during the Eligible
Employee’s Disability, provided, that, any termination of the employment of an
Eligible Employee will not be considered a Qualifying Termination if the
Eligible Employee is offered comparable employment by the Company or any
subsidiary or affiliate of the Company, or any of their respective successors,
regardless of whether the Eligible Employee accepts such offer of employment.


1.19.    “Termination Date” means the date on which a Qualifying Termination or
Change in Control Termination occurs. For the avoidance of doubt, the
determination of the Termination Date shall be made consistent with the
definition of “separation from service” under Section 409A.
ARTICLE II
GENERAL SEVERANCE BENEFIT


2.1.    Severance Benefit. The Company shall provide severance benefits as set
forth in Article III to Eligible Employees, pursuant to the terms, conditions
and limitations set forth in the Plan and subject to the execution and
non-revocation of a Release and Non-Competition Agreement by the Eligible
Employee in accordance with Section 3.6. The Plan supersedes all prior
practices,

4



--------------------------------------------------------------------------------




policies, procedures, plans or agreements relating to severance benefits from
the Company and/or any affiliated or predecessor entities which would result in
any duplication of benefits.


ARTICLE III
SEVERANCE BENEFITS


3.1.    Qualifying Termination Severance Benefits. Except as otherwise provided
herein, an Eligible Employee shall be entitled to the following severance
benefits under the Plan if such Eligible Employee experiences a Qualifying
Termination, paid in cash as payroll continuation payments, beginning on the
Payment Commencement Date and ending on the last day of the Severance Period as
set forth in the chart below, subject to any applicable withholding taxes:


Eligible Employee
Severance Period
Restricted Period
Cash Severance Amount
Chief Executive Officer
2 years
2 years
2x Annual Compensation Amount
Grade 52 and above
1.5 years
1.5 years
1.5x Annual Compensation Amount
Grade 48 and above
1 year
1 year
1x Annual Compensation Amount
Grade 46 and above
1 year
1 year
1x Base Salary



Nothing in this Plan shall preclude the Plan Administrator, in its complete
discretion, from providing benefits under the Plan in addition to those set
forth in this Section 3.1.


3.2.    Change in Control Termination Severance Benefits. Except as otherwise
provided herein, an Eligible Employee shall be entitled to the following
severance benefits under the Plan if such Eligible Employee experiences a Change
in Control Termination paid in cash as payroll continuation payments, beginning
on the Payment Commencement Date and ending on the last day of the Severance
Period as set forth in the chart below, subject to any applicable withholding
taxes:



5



--------------------------------------------------------------------------------




Eligible Employee
Severance Period
Restricted Period
Cash Severance Amount
Chief Executive Officer
3 years
2 years
3x Annual Compensation Amount
Grade 52 and above
2.25 years
1.5 years
2.25x Annual Compensation Amount
Grade 48 and above
1.5 years
1 year
1.5x Annual Compensation Amount
Grade 46 and above
1.5 years
1 year
1.5x Base Salary



Nothing in this Plan shall preclude the Plan Administrator, in its complete
discretion, from providing benefits under the Plan in addition to those set
forth in this Section 3.2.
 
3.3.    Annual Bonus. If an Eligible Employee experiences a Qualifying
Termination or a Change in Control Termination and on the Termination Date was
eligible to earn a performance based annual cash bonus pursuant to any Company
plan or other agreement or arrangement with the Company in respect of the fiscal
year in which the Termination Date occurs, the Eligible Employee shall receive a
payment equal to the annual bonus, calculated based on actual performance during
the applicable performance period as though such Eligible Employee continued in
the employment of the Company. Such payment shall be prorated based on the
number of days during the applicable performance period that the Eligible
Employee was employed by the Company, and paid at such time that annual bonuses
are paid to active employees of the Company.


3.4.    Outplacement Services. If an Eligible Employee experiences a Qualifying
Termination or a Change in Control Termination, the Company shall, at its sole
cost and expense, provide the Eligible Employee with outplacement services with
the person or entity of the Company’s choosing suitable to the Eligible
Employee’s position.


3.5.    Welfare Benefits. After the Termination Date, coverage under the Company
medical, vision, dental and prescription benefits will continue to be available
to the Eligible Employee and his/her covered dependents by the Company for up to
eighteen (18) months pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (COBRA). Until the earliest of (i) 18 months following
the Termination Date, (ii) last day of the Severance Period or (iii) the first
day the Eligible Employee becomes eligible for comparable benefits under the
welfare benefit plans of a subsequent employer (such date, the “COBRA Subsidy
Cessation Date”), the Eligible Employee will be responsible for the payment of
the same amount of premiums for such coverage as would be paid by a similarly
situated full-time employee of the Company, and the Company will pay all
additional premium amounts (which shall constitute taxable income to the
Eligible Employee). Following the COBRA Subsidy Cessation Date and for the
remainder of the 18 month period described above, the Eligible Employee will be
responsible for the full cost of any premiums associated with such coverage, in
such amount as determined by the Plan Administrator. The Plan Administrator has
the right to modify or terminate such benefits or to increase the associated
costs of such benefits if such benefits are modified or terminated or the costs
are increased with

6



--------------------------------------------------------------------------------




respect to similarly situated employees employed by the Company. Nothing in the
Plan shall be construed to limit the right of any Eligible Employee to any
benefits under COBRA. Except as set forth above, after the Termination Date, the
Eligible Employee will not be entitled to participate in any other health or
welfare benefits, or insurance plans, maintained by the Company.


3.6.    Release and Other Agreements. Notwithstanding any other provision in the
Plan to the contrary, as consideration for receiving severance benefits under
the Plan, an Eligible Employee who is otherwise entitled to receive benefits
under the Plan must (a) execute and not revoke a release of claims attached
hereto as Annex A (the “Release and Non-Competition Agreement”), including any
restrictive covenants contained therein, and such other documents and agreements
as reasonably required by the Plan Administrator, in the form and pursuant to
the procedures reasonably established by the Plan Administrator, and (b) return
to the Company all confidential information, Company property, Company assets,
written, recorded or computer-readable information or materials (including
copies thereof) regarding the Company, Company equipment (including computer
hardware or software and/or any memory storage devices), keys, credit cards and
identification. If an Eligible Employee fails to properly execute such Release
and Non-Competition Agreement and other documents or agreements within 45 days
following receipt thereof, the Eligible Employee shall not be entitled to
severance benefits under the Plan.


3.7.    Voluntary Termination/Employee’s Death or Disability. An Eligible
Employee who voluntarily terminates employment with the Company shall receive no
severance benefits under the Plan except as otherwise specifically provided in
this Plan or by the Plan Administrator. An Employee will not be considered to
have voluntarily terminated employment if such employee terminates employment
due to Good Reason following a Change in Control. Further, no benefits will be
paid under this Plan if the Eligible Employee’s termination of employment occurs
following such Eligible Employee’s death or during such Eligible Employee’s
Disability.


3.8.    Termination for Cause. The Plan Administrator shall have absolute
discretion to determine whether an Eligible Employee has been terminated for
Cause. If the Plan Administrator determines that an otherwise Eligible Employee
has been terminated for Cause, such Eligible Employee shall receive no severance
benefits under the Plan. If after termination it is determined that an Employee
that is receiving severance benefits under this Plan could have been terminated
for Cause, the Plan Administrator shall have absolute discretion to terminate
the Release and Non-Competition Agreement with that Employee, to terminate
making any remaining severance payments due under the Plan and seek to recover
from such Employee any previously made severance payments made under the Plan.
Notwithstanding the foregoing, any termination of the Chief Executive Officer
for “Cause” for the purposes of this Plan may only be effected by a written
resolution of a majority of the Board (excluding the Chief Executive Officer),
and the Chief Executive Officer and the Chief Executive Officer’s counsel (if
the Chief Executive Officer chooses to have counsel present) shall have a
reasonable opportunity to be heard by the Board prior to the adoption of any
such written resolution.


3.9.    Form of Benefit. Provided a Release and Non-Competition Agreement has
been delivered by the Eligible Employee and not revoked in accordance with the
terms of such Release and Non-Competition Agreement, and subject to Section 5.13
of the Plan and continued compliance

7



--------------------------------------------------------------------------------




with the restrictive covenants set forth in the Release and Non-Competition
Agreement, severance payments hereunder shall commence as of the first day of
the payroll period immediately following the date on which the Release and
Non-Competition Agreement becomes effective and non-revocable (the “Payment
Commencement Date”), provided, that if the consideration and revocation periods
set forth in the Release and Non-Competition Agreement begin in one calendar
year and end in a second calendar year, then such Payment Commencement Date
shall not occur before the first day in the second of such two calendar years.
Benefits shall be paid in cash as payroll continuation payments paid over the
Severance Period.


3.10.    No Other Benefits. An Employee receiving severance benefits under the
Plan will not be eligible to continue participation as an active employee in the
qualified retirement plans maintained by the Company and no service will be
counted with respect to vesting under any other Company plan including without
limitation the bonus and/or stock option plans. However, all amounts previously
deferred or accrued to the benefit of the Eligible Employee under any
nonqualified deferred compensation plan sponsored by the Company (including,
without limitation, any vested amounts deferred under incentive plans) together
with any accrued earnings thereon, shall be paid in accordance with the terms of
such plan.


ARTICLE IV
LIMITATION ON PAYMENTS


4.1.    Excess Parachute Payments. Notwithstanding any other provision of the
Plan, in the event that a Eligible Employee becomes entitled to receive or
receives any payments, options, awards or benefits (including, without
limitation, the monetary value of any non-cash benefits and the accelerated
vesting of stock awards) under the Plan or under any other plan, agreement or
arrangement with the Company, or with any person whose actions result in a
Change in Control or any affiliate of the Company or such person whose actions
result in a Change in Control (collectively, the “Payments”) that may separately
or in the aggregate constitute “parachute payments” within the meaning of
Section 280G of the Code and it is determined that, but for this Section 4.1,
any of the Payments will be subject to any excise tax pursuant to Section 4999
of the Code or any similar or successor provision or any comparable state or
local law provision (the “Excise Tax”), the Company shall pay to the Eligible
Employee either (i) the full amount of the Payments or (ii) an amount equal to
the Payments reduced by the minimum amount necessary to prevent any portion of
the Payments from being an “excess parachute payment” (within the meaning of
Section 280G of the Code) (the “Capped Payments”), whichever of the foregoing
amounts results in the receipt by the Eligible Employee, on an after-tax basis
(with consideration of all taxes incurred in connection with the Payments,
including the Excise Tax), of the greatest amount of Payments, notwithstanding
that all or some portion of the Payments may be subject to the Excise Tax. For
purposes of determining whether the Eligible Employee would receive a greater
after-tax benefit from receipt of the Capped Payments than from receipt of the
full amount of the Payments and for purposes of Section 4.3 (if applicable), the
Eligible Employee shall be deemed to pay federal, state and local taxes at the
highest marginal rate of taxation for the applicable calendar year.


4.2.    Calculation of Payments. All computations and determinations called for
by Section 4.1 shall be made and reported in writing to the Company and the
Eligible Employee by a

8



--------------------------------------------------------------------------------




third-party service provider selected by the Plan Administrator (the “Tax
Advisor”), and all such computations and determinations shall be conclusive and
binding on the Company and the Eligible Employee. For purposes of such
calculations and determinations, the Tax Advisor may rely on reasonable, good
faith interpretations concerning the application of Section 280G and Section
4999 of the Code. The Plan Administrator and the Eligible Employee shall furnish
to the Tax Advisor such information and documents as the Tax Advisor may
reasonably request in order to make their required calculations and
determinations. The Company shall bear all fees and expenses charged by the Tax
Advisor in connection with its services.


4.3.    Order of Reduction of Payments. In the event that Section 4.1 applies
and a reduction is required to be applied to the Payments thereunder, the
Payments shall be reduced by the Company in the following order: (a) payments
and benefits due under Article III (if necessary, to zero) in such order with
amounts that are payable last reduced first; provided, however, that, in all
events such payments which are not subject to Section 409A shall be reduced
first; (b) payments and benefits due in respect of any options to purchase
shares of common stock of the Company shall be reduced second; (c) payments and
benefits due in respect of any fully valued equity (i.e., restricted shares of
common stock or restricted stock units of the Company) for which an election
under Section 83(b) of the Code has not been made shall be reduced third, and
(d) payments and benefits due in respect of any fully valued equity (i.e.,
restricted shares of common stock or restricted stock units of the Company) for
which an election under Section 83(b) of the Code has been made shall be reduced
fourth. Notwithstanding anything to the contrary herein, any such reduction
shall be structured in a manner intended to comply with Section 409A.


ARTICLE V
GENERAL PROVISIONS


5.1.    Funding and Cost of Plan. The benefits provided herein shall be unfunded
and shall be provided from the Company’s general assets. The cost of providing
benefits under the Plan shall be borne by the Company.


5.2.    Named Fiduciary. The Plan Administrator shall be the named fiduciary for
purposes of ERISA.


5.3.    Administration. The Plan Administrator shall be responsible for the
management and control of the operation and the administration of the Plan,
including without limitation, interpretation of the Plan, decisions pertaining
to eligibility to participate in the Plan, computation of Plan benefits,
granting or denial of benefit claims, and review of claims denials. The Plan
Administrator has absolute discretion in the exercise of its powers and
responsibilities; provided, however, that following a Change in Control, the
Plan Administrator shall be required to exercise its powers and responsibilities
in good faith and in a reasonable manner, and shall be subject to a de novo
standard of review in any litigation proceeding with respect to the exercise of
its powers or in the execution of its duties and responsibilities. The Plan
Administrator may delegate any or all of its powers and responsibilities as Plan
Administrator to an individual, a committee, or both. To the extent the
Compensation Committee delegates its responsibilities and powers as Plan
Administrator, the Company shall, without limiting any rights that the delegate
may have under the

9



--------------------------------------------------------------------------------




Company’s charter or bylaws, applicable law or otherwise, indemnify and hold
harmless each such delegate (and any other individual acting on such delegate’s
behalf) against any and all expenses and liabilities arising out of such
person’s administrative functions or fiduciary responsibilities, excepting only
expenses and liabilities arising out of the person’s own gross negligence or
willful misconduct; expenses against which such person shall be indemnified
hereunder include without limitation the amounts of any settlement, judgment,
attorneys’ fees, costs of court, and any other related charges reasonably
incurred in connection with a claim, proceeding, settlement, or other action
under the Plan.


5.4.    Plan Year. The plan shall be administered on a calendar year basis.
Accordingly, the plan year shall be the twelve-consecutive-month period
commencing January 1 of each year.


5.5.    Amendment and Termination; Successors.


(a)    Amendment; Termination. The Plan shall expire on the fifth anniversary of
the Effective Date. Prior to its expiration, the Plan may be amended, terminated
or discontinued in whole or in part, at any time and from time to time at the
discretion of the Company; provided, however, that the Plan may not be amended,
terminated or discontinued in a manner adverse to any (i) Eligible Employee,
except where written notice regarding such adverse amendment has been provided
to the affected Eligible Employee no less than one year prior to the effective
date of such amendment, (ii) Eligible Employee during the 2-year period
following a Change in Control or (iii) Eligible Employee receiving benefits
under the Plan on the effective date of the amendment. Notwithstanding the
foregoing, the Plan may be amended with respect to its administrative provisions
if such amendment is considered by counsel to be required pursuant to applicable
law. Further, the Plan shall not terminate or expire until after all Eligible
Employees who become entitled to any payments or benefits hereunder shall have
received such payments and benefits in full.


(b)    Successors. The Plan shall inure to the benefit of and be binding upon
the Company and its successors. The Company shall require any corporation,
entity, individual or other person who is the successor (whether direct or
indirect by purchase, merger, consolidation, reorganization or otherwise) to all
or substantially all the business and/or assets of the Company to expressly
assume and agree to perform, by a written agreement in form and in substance
satisfactory to the Company, all of the obligations of the Company under the
Plan. As used in the Plan, the term “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform the Plan by operation of law,
written agreement or otherwise. It is a condition of the Plan, and all rights of
each person eligible to receive benefits under the Plan shall be subject hereto,
that no right or interest of any such person in the Plan shall be assignable or
transferable in whole or in part, except by operation of law, including, but not
by way of limitation, lawful execution, levy, garnishment, attachment, pledge,
bankruptcy, alimony, child support or qualified domestic relations order.




5.6.    Claims Procedure and Review. Claims for benefits under the Plan shall be
made in writing to the Plan Administrator. If a claim for benefits is wholly or
partially denied, the Plan Administrator shall, within a reasonable period of
time but no later than ninety days after receipt of the claim (or 180 days after
receipt of the claim if special circumstances require an extension of time for
processing the claim), notify the claimant of the denial. Such notice shall (i)
be in writing, (ii) be written in a manner calculated to be understood by the
claimant, (iii) contain the specific reason or reasons for denial of the claim,
(iv) refer specifically to the pertinent Plan provisions upon which the denial
is based, (v) describe any additional material or information necessary for the
claimant to perfect the claim (and explain why such material or information is
necessary), (vi) explain the Plan’s claim review procedure including steps to be
taken if the claimant wishes to appeal the denial of the claim, and (vii)
include a statement of the claimant’s right to bring a civil action under ERISA
upon completion of the Plan’s claim review procedure. Within sixty days of the
receipt by the claimant of this notice, the claimant may file a written appeal
with the Plan Administrator. In connection with the appeal, the claimant may
review plan documents and may submit written issues and comments. The Plan
Administrator shall deliver to the claimant a written decision on the appeal
promptly, but not later than sixty days after the receipt of the claimant’s
appeal (or 120 days after receipt of the claimant’s appeal if there are special
circumstances which require an extension of time for processing). Such decision
shall (i) be written in a manner calculated to be understood by the claimant,
(ii) include specific reasons for the decision, (iii) refer specifically to the
Plan provisions upon which the decision is based, (iv) include a statement of
the claimant’s right to bring a civil action under ERISA upon completion of the
Plan’s claim review procedure, and (v) include a statement of the claimant’s
right to access and receive copies, upon request and free of charge, of all
documents and other information relevant to such claim for benefits. If a
claimants claim is denied, in whole or in part, the claimant (or any individual
authorized by such claimant) will be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant (within the meaning of 29 C.F.R. § 2560.503-1(m)(8)) to his
or her claim. Likewise, a claimant (or any individual authorized by such
claimant) who submits a written request to appeal a denied claim shall have the
right to submit any comments, documents, records or other information relating
to the claim that he or she wished to provide. If special circumstances require
an extension for the Plan Administrator to reach a decision, up to 180 or 120
days, whichever applies, the Plan Administrator shall send written notice of the
extension. This notice shall indicate the special circumstances requiring the
extension and state when the Plan Administrator expects to render the decision.


5.7.    Notice. For the purpose of the Plan, notices and all other
communications provided for in the Plan shall be in writing and shall be deemed
to have been duly given when actually delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Company’s General Counsel at the Company’s corporate headquarters address, and
to the Eligible Employee (at the last address of the Eligible Employee on the
Company’s books and records).


5.8.    Payment of Legal Fees. To the extent permitted by law, the Company shall
reimburse all reasonable legal fees, costs of litigation or arbitration,
prejudgment or pre-award

10



--------------------------------------------------------------------------------




interest, and other expenses incurred in good faith by an Employee as a result
of seeking benefits under the Plan with respect to any events alleged to
constitute Good Reason, or any termination of employment with the Company, both
of which occurred within two (2) years following a Change in Control, if such
Employee prevails on at least one substantive claim for benefits made in such
litigation or arbitration.  For the avoidance of doubt, to the extent that any
reimbursements for fees, costs, interest and other expenses described in the
immediately preceding sentence (or any other provision of the Plan) are subject
to Section 409A, then (i) any reimbursements shall be payable by the Company on
or before the last day of the Employee’s taxable year following the taxable year
in which the fees, costs, interest and other expenses were incurred; (ii) the
fees, costs, interest and other expenses paid by the Company during any taxable
year of the Employee will not affect the fees, costs, interest and other
expenses paid by the Company in another taxable year; and (iii) the right to
reimbursement shall not be subject to liquidation or exchange for another
benefit.


5.9.    Not Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract of employment between the Company and any
person, to be consideration for the employment of any person, or to have any
effect whatsoever on the at-will employment relationship. Nothing in the Plan
shall be deemed to give any person the right to be retained in the employ of the
Company or to restrict the right of the Company to discharge any person at any
time. Nothing in the Plan shall be deemed to give the Company the right to
require any person to remain in the employ of such Company or to restrict any
person’s right to terminate employment at any time.


5.10.    Governing Law. This Plan shall be interpreted under the laws of the
State of New Jersey, except to the extent preempted by federal law.


5.11.    Gender; Number. Wherever appropriate herein, the masculine, neuter, and
feminine genders shall be deemed to include each other, and the plural shall be
deemed to include the singular and vice versa.


5.12.    Independent Contractors. Notwithstanding any provision of the Plan to
the contrary, no individual who is designated, compensated, or otherwise
classified as an independent contractor shall be eligible for benefits under the
Plan.


5.13.    Section 409A.


(a)    It is intended that the Plan and its applicable provisions be in
compliance with Section 409A of the Code (“Section 409A”) and that the Plan
shall be administered and interpreted to maintain such compliance.
Notwithstanding anything in the Plan to the contrary, if any Plan provision or
benefits under the Plan would result in the imposition of an additional tax
under Section 409A, that Plan provision or benefit will be reformed (without the
consent of any Eligible Employee) to avoid imposition of the applicable tax and
no action to comply with Section 409A shall be deemed to adversely affect the
Eligible Employee’s right to benefits; provided, that, such reformation of the
Plan shall to the extent practicable endeavor to maintain the original intent
and economics of the Plan.



11



--------------------------------------------------------------------------------




(b)    Each of the payments of severance, continued medical and welfare benefits
and outplacement benefits stated above are designated as separate payments for
purposes of Section 409A of the Code and Treasury Regulation Section
1.409A-2(b)(2)(iii) and for purposes of the short-term deferral rules under
Treasury Regulation Section 1.409A-1(b)(4)(i)(F), the exemption for involuntary
terminations under separation pay plans under Treasury Regulation Section
1.409A-1(b)(9)(iii), the exemption for medical expense reimbursements under
Treasury Regulation Section 1.409A- l(b)(9)(v)(B) and the exemption for in-kind
benefits under Treasury Regulation Section 1.409A-1(b)(9)(v)(C). As a result,
(i) payments that are made on or before the 15th day of the third month of the
calendar year following the applicable year of the Termination Date, and (ii)
any additional payments that are made on or before the last day of the second
calendar year following the year of the Termination Date and do not exceed the
lesser of two times the Eligible Employee’s base salary in the year prior to his
or her termination or two times the limit under Section 401(a)(17) then in
effect, are exempt from the requirements of Section 409A.


(c)    Notwithstanding any provision in the Plan to the contrary, severance
benefits, in excess of those described in the preceding paragraph or that are
otherwise subject to the six (6)-month payment delay requirements of Section
409A, to an Eligible Employee who is a specified employee within the meaning of
Treasury Regulation Section 1.409A-1(i) (a “Specified Employee”), shall not
commence until at least six (6) months after the Termination Date. To the extent
the payments to be made during the first six (6)-month period following a
Specified Employee’s Termination Date exceed such exempt amounts described in
Section 5.13(b) or are otherwise subject to the six (6)-month payment delay
requirements of Section 409A, those payments shall be withheld and the amount of
the payments withheld will be paid in a lump sum, without interest, on the first
business day following the expiration of such 6-month period (or within 30 days
following the death of the Eligible Employee, if earlier).


5.14.    Overpayment. If, due to mistake or any other reason, a person receives
benefits under this Plan in excess of what the Plan provides, that person shall
repay the overpayment to the Company in a lump sum within thirty days of notice
of the amount of overpayment. If that person fails to so repay the overpayment,
then without limiting any other remedies available to the Company, the Company
may deduct the amount of the overpayment from any other benefits which become
payable to that person under the Plan.


5.15.    Headings. The headings of the Articles and Sections are included solely
for convenience. If the headings and the text of the Plan conflict, the text
shall control. All references to Articles and Sections are to the Plan unless
otherwise indicated.




5.16.    Severability.     If any provision of the Plan is held to be illegal or
invalid for any reason, that holding shall not affect the remaining provisions
of the Plan. Instead, the Plan shall be construed and enforced as if such
illegal or invalid provision had not been contained herein.


5.17.    Mitigation.    An Eligible Employee will not be required to mitigate
the amount of any payment required hereunder, and no reduction of payment shall
occur as a result of any future employment or as a result of any claims made by
the Company for amounts owed to the Company by an Eligible Employee except as
set forth in this Plan.


5.18.    Withholding. The Company may withhold from any amounts payable under
the Plan any federal, state or local taxes that Company is required to withhold
pursuant to any law or government regulation or ruling.


IN WITNESS WHEREOF, Pinnacle Foods Inc. has approved this Pinnacle Foods Inc.
Executive Severance Benefit Plan effective as of the Effective Date.


[Signature Page Follows]

12



--------------------------------------------------------------------------------




PINNACLE FOODS INC.


By:


Name:


Title:


WITNESS:


By:


Name:


Title:








--------------------------------------------------------------------------------






Annex A


GENERAL RELEASE AND NON-COMPETITION AGREEMENT


This General Release and Non-Competition Agreement (this “Release”) is entered
into by and between, Pinnacle Foods Inc., with offices at 399 Jefferson Road,
Parsippany, New Jersey 07054, together with each of its officers, directors and
corporate parent, subsidiaries and affiliates, (hereinafter “Company”) and
__________, (“Employee”), residing at _____________________.


WHEREAS, the Company desires to provide to Employee, and Employee desires to
receive, certain severance and other benefits (the “Severance Benefits”)
outlined in the Company’s Executive Severance Benefit Plan (the “Plan”) in
consideration for the release of claims and entering into other covenants set
forth herein.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
adequacy and sufficiency of which are hereby acknowledged, the parties agree as
follows:
   
1.    (a) For and in consideration of the Severance Benefits to be provided by
the Company to Employee under the Plan, Employee, for himself/herself and
his/her heirs, executors and administrators, hereby fully and finally waives,
discharges and releases the Company, including each of the Company’s past,
current and future parents, subsidiaries, and affiliates, and its and their
shareholders, directors, officers, employees, attorneys and agents (the
“Released Parties”), from any and all claims for personal or monetary relief
through the date hereof relating in any way to his/her employment or affiliation
with the Company and/or his/her termination therefrom, whether now known or
later discovered, which he/she or anyone acting on his/her behalf might
otherwise have had or asserted, including, but not limited to, any express or
implied contract of employment claims, any tort claims, claims under Title VII
of the Civil Rights Act of 1964, as amended, Section 1981 of the Civil Rights
Act of 1866, the Age Discrimination in Employment Act of 1967, as amended, the
Older Workers Benefit Protection Act of 1990, the Employee Retirement Income
Security Act of 1974, as amended, the Americans with Disabilities Act, as
amended, the Family and Medical Leave Act of 1993, as amended, the Uniformed
Services Employment and Reemployment Rights Act, the Worker Adjustment and
Retraining Notification Act, the laws, including the labor laws of any state,
including the State of New Jersey, and all claims under related common law,
statutes, and executive orders at the federal, state and local levels of
government, and any claims to any benefits from employment with the Company
other than those benefits specifically enumerated in the Plan. In addition,
Employee acknowledges and agrees that he/she has been fully and properly paid
for all hours worked; has received all Family and Medical Leave Act of 1993, as
amended (“FMLA”) leave to which he/she was entitled; is not currently aware of
any facts or circumstances constituting a violation of either the FMLA or the
Fair Labor Standards Act, as amended (“FLSA”); and, to the greatest extent
permitted by applicable law, waives and releases any and all claims under the
FMLA and/or the FLSA. Employee agrees that he/she has not suffered any on the
job injury for which he/she has not already filed a claim. Employee agrees that
except as set forth herein, Employee is giving up the right to pursue any
administrative and legal claims against the Company. This provision does not
release claims for: (i) compensation for illness or




--------------------------------------------------------------------------------




injury or medical expenses under any workers’ compensation statute; (ii) vested
benefits or compensation under any plan, program, policy or agreement maintained
by the Company; (iii) health benefits under any law or policy or plan currently
maintained by the Company that provides for health insurance continuation or
conversion rights; (iv) any claim that cannot be waived or released by private
agreement; (v) any claim that arises after the effective date of this
Release;(vi) any rights as a stockholder of the Company; (vii) Employee’s right
to enforce the terms of this Release; (viii) Employee’s rights to coverage under
any applicable indemnification or liability insurance policy or agreement and
(ix) Employee’s right to obtain contribution as permitted by law as a result of
any act or failure to act for which Employee and the Company (or any of its
subsidiaries or affiliates) are jointly liable.


(b) Nothing in this Release shall be construed to prohibit Employee from filing
a charge with or participating in any investigation or proceeding conducted by
the Equal Employment Opportunity Commission, National Labor Relations Board, or
comparable state or local agency. Notwithstanding Section 1(a), Employee agrees
to waive any right to recover monetary damages in any charge, complaint or
lawsuit against the Company filed by Employee or anyone else on Employee’s
behalf.


2.    In order to induce the Company to provide him/her the consideration
conditioned on the execution and non-revocation of this Release, Employee
voluntarily executes this Release, acknowledges that the only consideration for
executing this Release is that recited herein, and that no other promise,
inducement, threat, agreement or understanding of any kind has been made by
anyone to cause him/her to execute this Release. Employee fully understands the
meaning and intent of this Release and its final and binding effect on him/her.


3.    In order to induce the Company to provide him/her the consideration
conditioned on the execution and non-revocation of this Release, Employee
acknowledges and recognizes the highly competitive nature of the businesses of
the Company and its affiliates and accordingly agrees as follows:
(i)
During the applicable Restricted Period specified in the Plan (the “Restricted
Period”), Employee will not, directly or indirectly, on behalf of a Competitive
Business (as defined below), solicit or assist in soliciting the business of any
client or prospective client:

(A)
with whom Employee had personal contact or dealings on behalf of the Company
during the one-year period immediately preceding the date Employee ceases to be
employed by the Company;

(B)
with whom employees directly reporting to Employee (or Employee’s direct
reports) have had personal contact or dealings on behalf of the Company during
the one-year period immediately preceding the date Employee ceases to be
employed by the Company; or





--------------------------------------------------------------------------------




(C)
for whom Employee had direct or indirect responsibility during the one year
period immediately preceding the date Employee ceases to be employed by the
Company.

(ii)
During the Restricted Period, Employee will not directly or indirectly:

(A)
engage in a Competitive Business;

(B)
enter the employ of, or render any services to, any Person (or any division or
controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;

(C)
acquire a financial interest in, or otherwise become actively involved with, any
Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(D)
interfere with, or attempt to interfere with, business relationships (whether
formed before, on or after the date of this Agreement) between the Company or
any of its affiliates and customers, clients, suppliers, partners, members or
investors of the Company or its affiliates.

(iii)
Notwithstanding anything to the contrary in this Agreement, Employee may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in a Competitive Business which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if Employee (i) is not
a controlling person of, or a member of a group which controls, such person and
(ii) does not, directly or indirectly, own 5% or more of any class of securities
of such Person.

(iv)
A “Competitive Business” shall mean any business that is engaged in, or has
plans to engage in, at any time during the Restricted Period, any activity that
competes in the business of manufacturing and marketing food products that
directly compete with the Core Brands of the Company (and for such purpose, a
“Core Brand” shall be any brand generating annual revenues in an amount equal to
at least 5% of the Company’s annual revenues, in the fiscal year preceding the
fiscal year in which Employee ceases to be employed by the Company) in any
geographical area that is within 100 miles from any geographical area where the
Company or any of its subsidiaries or affiliates manufacture and market the
Company’s products or services; provided, however, that following a Change in
Control (as defined in the Plan), a “Competitive Business” shall mean and be
limited to any of the following companies: General Mills, Heinz, Nestlé,
Kellogg’s, Mt. Olive, or Gorton’s and their respective subsidiaries, but shall
not include any such company or its subsidiaries for which Employee provides
services solely as a result of an acquisition, merger, business combination or
similar event.

(v)
A “Person” shall mean any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever.





--------------------------------------------------------------------------------




(vi)
During the Restricted Period, Employee will not, whether on Employee’s own
behalf or on behalf of or in conjunction with any Competitive Business, directly
or indirectly (with Employee’s knowledge):

(A)
solicit or encourage any employee of the Company or its affiliates to leave the
employment of the Company or its affiliates; or

(B)
hire any such employee who was employed by the Company or its affiliates as of
the date Employee ceases to be employed by the Company or who left the
employment of the Company or its affiliates coincident with, or within 120 days
(one year in the case of any such employee who reported directly to Employee
immediately preceding Employee’s termination of Employment (or Employee’s direct
reports)) prior to, on, or after, the date Employee ceases to be employed by the
Company.

(vii)
During the Restricted Period, Employee will not, directly or indirectly, solicit
or encourage to cease to work with the Company or its affiliates any consultant
then under contract with the Company or its affiliates, if such action would
result in the Company being disadvantaged. Any solicitation or hiring, that
Employee is not personally involved in, of an employee or former employee of the
Company through general advertising shall not, of itself, be a breach of this
Section 3(vii).

(viii)
During the Restricted Period, Employee agrees not to make, or cause any other
person to make, any communication that is intended to criticize or disparage, or
has the effect of criticizing or disparaging, the Company or any of its
affiliates, agents or advisors, or any of its or their respective employees,
officers or directors. Nothing set forth herein shall be interpreted to prohibit
Employee from making truthful statements when required by law, subpoena or court
order and/or from responding to any inquiry by any regulatory or investigatory
organization.

(ix)
The Employee will not at any time after the Employee’s employment with the
Company terminates: (i) retain or use for the benefit, purposes or account of
the Employee or any other person; or (ii) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information –
including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and approvals
– concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board or the Chief Executive Officer of the Company. Confidential Information
shall not include any





--------------------------------------------------------------------------------




information that is (i) generally known to the industry or the public other than
as a result of the Employee’s breach of this covenant or any breach of other
confidentiality obligations by third parties; (ii) made legitimately available
to the Employee (A) by a third party without breach of any confidentiality
obligation, or (B) prior to the Employee’s employment with the Company as a
result of the Employee’s prior experience related to the business of
manufacturing and marketing food products; or (iii) required by law to be
disclosed (including via subpoena); provided that the Employee shall give prompt
written notice to the Company of such requirement of law, disclose no more
information than is so required, and cooperate, at the Company’s cost, with any
attempts by the Company to obtain a protective order or similar treatment.
(x)
Employee’s violation of the covenants set forth under Section 3 of this Release
shall result in the forfeiture of any right to the Severance Benefits. Upon
violation of the covenants set forth in this Section 3, Employee shall reimburse
the Company an amount equal to the after-tax amount received by Employee
pursuant to the Plan within 10 days of receiving notice from the Company.

(xi)
Employee acknowledges that the Company will have no adequate means of protecting
its rights under Section 3 of this Release, other than by securing an
injunction. Accordingly, Employee agrees that the Company is entitled to enforce
Section 3 of this Release by obtaining a preliminary and permanent injunction
and any other appropriate equitable relief. Nothing contained in this paragraph,
however, shall prohibit the Company from pursuing any remedies in addition to
injunctive relief, including recovery of damages and cessation of payment of the
Severance Benefits.

4.    EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS BEEN ADVISED, IN WRITING, TO CONSULT
WITH AN ATTORNEY OF HIS/HER CHOICE PRIOR TO SIGNING THIS RELEASE AND THAT HE/SHE
HAS SIGNED THIS RELEASE KNOWINGLY, VOLUNTARILY, AND FREELY, AND WITH SUCH
COUNSEL AS HE/SHE DEEMED APPROPRIATE. IN ADDITION, EMPLOYEE ACKNOWLEDGES THAT
HE/SHE HAS BEEN PROVIDED WITH A PERIOD OF UP TO FORTY FIVE (45) DAYS IN WHICH TO
CONSIDER WHETHER OR NOT TO ENTER INTO THIS RELEASE AND THAT IF EMPLOYEE EXECUTES
THE AGREEMENT PRIOR TO THE EXPIRATION OF THE 45 DAY PERIOD, EMPLOYEE DOES SO
FREELY AND VOLUNTARILY. FURTHER, EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS BEEN
ADVISED OF HIS/HER RIGHT TO REVOKE THIS RELEASE DURING THE SEVEN (7) DAY PERIOD
FOLLOWING EXECUTION HEREOF, AND THAT THE AGREEMENT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE, AND NO SEVERANCE AMOUNT WILL BE PAID, UNTIL AFTER THE REVOCATION
PERIOD HAS EXPIRED. ANY REVOCATION OF THE AGREEMENT MUST BE IN WRITING AND
DELIVERED TO THE ATTENTION OF THE GENERAL COUNSEL’S OFFICE BEFORE THE EXPIRATION
OF THE SEVEN (7) DAY PERIOD.






--------------------------------------------------------------------------------




5.    Employee acknowledges that this Release was written in a manner that is
meant to be understood by him/her and that he/she understands the contents of
this Release.


6.    This Release sets forth the entire agreement between the Company and
Employee and supersedes all prior oral and written agreements between the
parties with respect to the subject matter hereof. This Release cannot be
amended or modified, except in writing signed by Employee and an officer of the
Company specifically authorized to sign on behalf of the Company in this matter.
Notwithstanding the foregoing, the provisions of the Plan shall continue to
apply as applicable.


7.    This Release shall be governed and construed in accordance with the
internal laws of the State of New Jersey without regard to its internal law of
conflicts.


8.    The provisions of this Release shall be valid and enforceable to the
fullest extent permitted by law. If any provision of this Release or the
application of such provision to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Release, or the
application of such provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected by such
invalidity or unenforceability, unless such provision or the application of such
provision is essential to the Agreement.


[Signature Page Follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Employee has placed his/her signature below on the dates
indicated.




Dated: ___________________


_______________________________________
(Name)








